                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAO.JUDGE              Robert M.Lew                               DATE :      2/5/19


DOCKET NUMBER:               18-llOlM                                 LOG#:

DEFENDANT'S NAME :              .Lucio Celli                             /
                              / Preset            Not Present          -J Custody            Bail
DEFENSE COUNSEL:               Leticia Olivera
                                   Federal Defender         CJA                 Retained

A.U.S.A:       Kavla Sensing                                CLERK:       Felix Chin

INTERPRETER :                                             (Language)

   Defendant arraigned on the :         indictment      superseding indictment          probation violation
        Defendant pleads NOT GUILTY to ALL counts.
        DETENTION HEARING Held.                   Defendant's first appearance.
               Bond set at                              . Defendant          released       held pending
               satisfaction of bond conditions.
               Defendant advised of bond conditions set by the Court and signed the bond.
                Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
               (Additional) surety/ies to co-sign bond by
                After hearing, Court orders detention in custody.         Leave to reopen granted
        Temporary Order of Detention Issued. Bail Hearing set for

       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

 \f Order ofExcludable Delay/Speedy Trial entered. Start ^l^(                        Stop           //^
        Medical memo issued.

        Defendant failed to appear, bench warrant issued.

       Status conference set for                                      before Judge

Other Rulings:               COUASel                    a.           ^                                i"-
         I                                            Cour't'                                        Wiwtv'f
                  -{o                  i»/V>«»» ». cooirt< of-                                      is
 ■fa
                               ■




                                                                                                                                                    :M'.;




                                               VvV<>\<;.




          4 r.''i                  j'-'''"i"-■>-•,jc                               r. Av^h-.,;.j j\0,                  '.-c-o JiiM               ■• - ■i :            :
                                                       i             .                    '.              i ""       "                              ^
: V •■•L^ i Vv^        r*'' ' i "<3 ij V                   •.■.' ;■• K                   ' h'A V.' !;. C- ?J T*'^ .i! TiV •■ w/"^;'v<4 ?5 AC'.      f
     i            '■     ■     " "j ' ^          ■              ' " .          '          _ •       J j                                 j - •;
                                           ^                               '                                                   . ^. . -. , .                     ^
         , . .                                                           , .                                   .. ,.                                         ^'h...
